The petition of respondent, Commercial Casualty Insurance Company, for rehearing is denied; but, nevertheless, it has received careful consideration.
In the petition it is asserted:
"It was always the contention of the Commercial that the Hartford was liable for the entire $1,500, likewise the Hartford contended that the Commercial was liable in that same amount, the fact that the ultimate liability of the Hartford was reduced to $750 as the result of a compromise of an issue not presented to this court does not affect the theory of this presentation. In other words, we must take it that the $750 involved in this case represents the entire liability of either company under its policy and must be treated as the entire amount of liability and not a fifty per cent contribution."
On that theory the case has been reconsidered as fully as though it had been reargued.
It is true that in the strict and theoretical sense there would be no liability upon the Hartford for trucks used by the independent contractors of the Hartford's insured, Hanlon 
Okes. But the Hartford policy cannot be so narrowly construed, because if it were it would afford no real insurance coverage. The application for *Page 533 
that policy, we are now told, was for insurance on "all automobiles and trailers hired or owned by independent contractors and used in connection with the assured's business."
The stipulation of facts shows that Strom, as owner of the truck which injured Stratton, "had employed a certain driver of said truck" and that both "truck and driver were engaged in the business of Hanlon  Okes" when the involved accident occurred. The stipulation therefore shows that the driver of the truck remained at the decisive moment the servant of Strom, the insured under the Commercial policy.
It would have been much better practice if the agreed statement of facts had confined itself to facts without going into the realm of sheer conclusion. It would have been helpful also if the terms of the contract between Hanlon  Okes and Strom had been included. With the stipulation as it is, our reconsideration of the case has confirmed rather than shaken our conclusion that the Commercial, as insurer of the primary liability of Strom, whose truck and driver were the agency of injury, must answer for the whole loss and that no liability rests upon the Hartford, insuring only the secondary liability of Hanlon  Okes. *Page 534